Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0843
                       Lower Tribunal No. 21-3438
                          ________________


    Yachtbrasil Motor Boat and Charters, LLC, etc., et al.,
                                 Appellants,

                                     vs.

                        CNP XII Ventures LLC,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Charles
Johnson, Judge.

      McCarthy & Yersel, PLLC, and Martin G. McCarthy and Emre Yersel,
for appellants.

      CRL Law Group, and Frank P. Cuneo and Jessica B. Reyes, for
appellee.


Before SCALES, GORDO and BOKOR, JJ.

                        ON MOTION TO DISMISS
      PER CURIAM.

      Upon consideration, we grant the motion to dismiss as the appeal

impermissibly seeks review of a non-final order. Libman v. Fla. Wellness &

Rehab. Ctr., Inc., 260 So. 3d 515, 518 (Fla. 3d DCA 2018) (“It is well-

established that ‘[p]iecemeal appeals will not be permitted where claims

are interrelated and involve the same transaction and the same parties

remain in the suit.’”) (quoting S.L.T. Warehouse Co. v. Webb, 304 So. 2d

97, 99 (Fla. 1974)).

      Motion granted; appeal dismissed.




                                    2